—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered February 29, 1996, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, and imposing a mandatory surcharge, unanimously affirmed.
Defendant’s claim regarding the surcharge is premature (People v Velasquez, 198 AD2d 25, lv denied 82 NY2d 932). We have reviewed defendant’s arguments concerning the imposition of the surcharge and find them to be without merit. Concur—Rosenberger, J. P., Williams, Andrias and Colabella, JJ.